Citation Nr: 1024253	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-21 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to herbicide (Agent Orange) exposure.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from October 1955 to 
July 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The Veteran did not have service, or other duty or 
visitation, in the Republic of Vietnam.

2.  There is insufficient evidence to show that the Veteran 
had exposure to Agent Orange or other herbicide agents during 
his military service.  

3.  There is no evidence of prostate cancer or a prostate 
disorder in service or within one year after the Veteran's 
separation from service, and no competent evidence of a nexus 
between the Veteran's current prostate cancer and his period 
of active service, to include his alleged exposure to 
herbicides.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service 
and may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1116, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in February 2005 and 
April 2008.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his service connection claim; (2) 
informing him about the information and evidence the VA would 
seek to provide; and (3) informing him about the information 
and evidence he was expected to provide.  See also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters also addressed the specific requirements for 
herbicide-related claims.  

Furthermore, the April 2008 letter from the RO further 
advised the Veteran of the elements of a disability rating 
and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of VCAA 
notice.    

With regard to the timing of notice, VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 120 (2004).  In the present 
case, the Board sees the RO did not provide the Veteran with 
all VCAA notice prior to the May 2005 adverse determination 
on appeal.  But in Pelegrini II, the U.S. Court of Appeals 
for Veterans Claims (Court) also clarified that in these 
situations VA does not have to vitiate that decision and 
start the whole adjudicatory process anew, as if that 
decision was never made.  Id.  Rather, VA need only ensure 
the Veteran receives (or since has received) content-
complying VCAA notice, followed by readjudication of his 
claims, such that he is still provided proper due process.  
In other words, he must be given an opportunity to 
participate effectively in the processing of his claims.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a Statement of the 
Case (SOC) or Supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  In fact, as a matter of law, VA may cure a timing of 
notice defect by taking proper remedial measures, such as 
issuing a fully compliant VCAA notice followed by a 
subsequent SOC or SSOC.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After providing the 
additional, complete VCAA notice in April 2008, the RO again 
went back and readjudicated the claim in the most recent 
October 2009 SSOC.  So each time after providing the required 
notice, the RO reconsidered the claim - including to address 
any additional evidence received in response to the notice.  
So the timing defect in the notice has been rectified.  
Prickett, 20 Vet. App. at 376.  Stated another way, VA's 
issuance of a SSOC in October 2009 following the VCAA notice 
letters cured the timing error.  As such, the Board concludes 
prejudicial error in the timing or content of VCAA notice has 
not been established as any error was not outcome 
determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency).  

With respect to the duty to assist, the RO obtained the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), VA treatment records, and responses from the 
National Personnel Records Center (NPRC) and Joint Services 
Records Research Center (JSRRC), formally known as the U.S. 
Armed Services Center for Unit Records Research (USASCURR).  
The Veteran has submitted personal statements, Internet 
records, additional SPRs, copies of another rating decision 
and Board decision for another Veteran, and naval ship 
histories.  There is no indication in the claims folder that 
he identified and authorized VA to obtain any private 
records.  The RO's attempt to secure Social Security 
Administration (SSA) records yielded a negative reply in 
September 2009.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's prostate cancer claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  However, the standards of McLendon 
are not met in this case.  The evidence does not reflect 
treatment for a prostate injury or condition in service.  
Although prostate cancer is a presumptive herbicide disease, 
the Veteran did not serve in Vietnam for purposes of applying 
the presumption.  Further, there is insufficient evidence 
that prostate cancer is linked to service.  Nor is there any 
lay or medical evidence of continuity of symptomatology of a 
prostate disorder since service.  As service and post-service 
treatment records provide no basis to grant the claim, and in 
fact provide evidence against the claim, the Board finds no 
basis for a VA examination or medical opinion to be obtained.  
Thus, the Board is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.   Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

A disorder may also be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show  "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  Whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

As to presumptive service connection, some chronic diseases, 
such as malignant tumors, are presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. §§ 
1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

In addition, as to presumptive service connection, certain 
diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Prostate 
cancer is one of the diseases associated with herbicide 
exposure for purposes of the presumption.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. 3.309(e).  To warrant service 
connection, this particular cancer may manifest at any time 
after service.  38 C.F.R. § 3.307(a)(6)(ii). 

"Service in Vietnam" for purposes of applying the herbicide 
presumption includes service in the waters offshore or 
service in other locations if the conditions of service 
involved duty or visitation to Vietnam from January 9, 1962 
to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.313(a).  In fact, the Federal Circuit 
recently issued its decision in Haas v. Peake, 525 F.3d 1168, 
1187-1190 (Fed. Cir. 2008), where it confirmed VA's 
interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a 
service member's presence at some point on the landmass or 
inland waters of Vietnam in order to benefit from the 
regulation's presumption.  A Veteran who never went ashore 
from ship on which he served in Vietnamese coastal waters was 
not entitled to presumptive service connection due to alleged 
Agent Orange / herbicide exposure.  Haas, 525 F.3d at 1193-
1194.  See also VAOPGCPREC 7-93 (holding that service in 
Vietnam does not include service of a Vietnam era Veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace); and VAOPGCPREC 27-97 
(holding that mere service on a deep-water naval vessel in 
waters off shore of the Republic of Vietnam is not qualifying 
service in Vietnam).  In addition, the Federal Circuit in 
Haas held that "service in Vietnam" will not be presumed 
based upon the Veteran's receipt of a Vietnam Service Medal 
(VSM).  Haas, 525 F.3d at 1196.  
       
In essence, if the Veteran did not serve in the Republic of 
Vietnam during the Vietnam era, actual exposure to herbicides 
must be verified through appropriate service department or 
other sources in order for the presumption of service 
connection for a herbicide-related diseased under 38 C.F.R. 
§ 3.309(e) to be applicable.  Exposure to herbicides is not 
presumed in such instances.  However, once exposure to 
herbicides has been established by the evidence of record, 
the presumption of service connection found in 38 C.F.R. 
§ 3.309(e) for herbicide-related diseases is applicable.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability 
benefits.  38 U.S.C.A. §§ 1154(a) (West 2002).  With regard 
to lay evidence, the Federal Circuit Court recently held that 
lay evidence, when competent, can establish a nexus between 
the Veteran's disability and an in-service disease or injury.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
Citing its previous decisions in Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in 
Davidson that it has previously and explicitly rejected the 
view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves 
either medical etiology or a medical diagnosis.  See id. at 
1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 
1377 (footnote omitted).  For example, a layperson would be 
competent to identify a "simple" condition like a broken 
leg, but would not be competent to identify a form of cancer.  
Id. at 1377 n.4.

In short, lay evidence that is both competent and credible 
may establish the presence of a condition during service, 
post-service continuity of symptomatology, and a nexus 
between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he 
type of evidence that will suffice to demonstrate entitlement 
to service connection, and the determination of whether lay 
evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability 
claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 
498.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The Veteran contends that his prostate cancer is due to 
exposure to Agent Orange or other toxic herbicide agent 
during his military service, and in particular while 
stationed aboard the USS Intrepid in the coastal waters off 
Vietnam in 1968.  He asserts that herbicides were carried 
onto his aircraft carrier by naval aircraft contaminated with 
Agent Orange from the Vietnam landmass and airspace.  He also 
contends that he was exposed to herbicides on land in Vinh, 
Vietnam near the DMZ.  He adds that at one point he thinks he 
disembarked from the USS Intrepid onto the Vietnamese 
landmass in Saigon, Vietnam.  He has stated that he had three 
"tours" in Vietnam.  He also believes he was exposed to 
herbicides while stationed in Guam and Okinawa, Japan.  See 
February 2005 claim; August 2005 Notice of Disagreement 
(NOD); July 2006 Substantive Appeal; personal statements 
dated in October 2005, April 2006, and March 2008.

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is the existence 
of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.  Concerning this, VA treatment records 
dated in January and May of 2005 reveal a current diagnosis 
for prostate cancer and residuals thereof.  Therefore, the 
evidence clearly shows prostate cancer with residuals.  
Consequently, the determinative issue is whether this 
disorder is somehow attributable to the Veteran's military 
service, including his alleged exposure to Agent Orange or 
other herbicide in Vietnam and other locations.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In this vein, the Board acknowledges that the Veteran's 
prostate cancer is a disease associated with herbicide 
exposure for purposes of the presumption.  38 C.F.R. 
§ 3.309(e).  Furthermore, VA treatment records dated from 
2005 to 2009 confirm that his prostate cancer was manifest to 
a degree of 10 percent or more after service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

The remaining question is whether there is sufficient 
evidence to demonstrate that the Veteran had "service in 
Vietnam," such that exposure to herbicides may be presumed, 
or whether there is sufficient evidence the Veteran was 
exposed to herbicides in other locations.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In this 
vein, the Board must determine, as a question of fact, both 
the weight and credibility of the evidence.  Equal weight is 
not accorded to each piece of evidence contained in a record; 
every item does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

Upon review of the evidence, the Board finds that the Veteran 
does not have "service in Vietnam," such that exposure to 
herbicides may not be presumed.  38 U.S.C.A. § 1116(a); 38 
C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  The Veteran's SPRs 
list his military occupational specialties (MOS) in aviation 
ordinance and police work.  Although the Veteran's DD Form 
214 verifies he was awarded the VSM, Vietnam Armed Forces 
Medal, and Vietnam Gallantry Cross, these awards and 
citations do not prove actual "service in the Republic of 
Vietnam" for purposes of the regulations.  Haas, 525 F.3d at 
1193-1194.  His SPRs and JSRRC (in August 2005) indicate that 
he served aboard the USS Intrepid in Attack Squadron 66 from 
roughly around June 1968 to November 1968 in the official 
waters of Vietnam.  But the JSRRC in August 2005 specifically 
found that there is no indication that the USS Intrepid was 
ever in port in Vietnam.  His SPRs are silent as to whether 
the Veteran ever set foot on Vietnamese soil.  A March 2005 
response from the NPRC found they were unable to determine 
whether the Veteran had in-country service in Vietnam.  The 
NPRC did acknowledge, however, that his unit "could have" 
been assigned to a ship or shore.  However, the JSRRC did not 
corroborate this.  In addition, for Department of Defense 
purposes, his unit was credited with Vietnam service from 
July to November of 1968, but this is not equivalent to proof 
of the Veteran physically being in-country.  That is, there 
is insufficient evidence or allegation that the Veteran had 
duty or visitation in Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.313(a).  See also VAOPGCPREC 27-97 
(holding that service on a deep-water naval vessel in waters 
off the shore of the Republic of Vietnam does not constitute 
service in the Republic of Vietnam).  Further, there is no 
evidence or allegation to confirm that the USS Intrepid 
visited the inland waters of Vietnam.  Haas, 525 F.3d at 
1187-1190.  Therefore, it cannot be presumed that he was 
exposed to a herbicide agent during his service.  

The Board adds that the Veteran has provided unclear and at 
times inconsistent statements as to whether he set foot onto 
the Vietnam landmass.  In his August 2005 NOD, he says he was 
in Vinh, Vietnam near the DMZ.  This is not supported by any 
other evidence of record.  In fact, the Veteran never alleges 
it again, and he never provides details regarding the date or 
circumstances of this alleged exposure.  In his April 2006 
statement he says he was "catapulted" of the USS Intrepid 
and landed in Saigon, Vietnam, but there is no official 
record of this ever happening, including in the ship 
histories submitted by the Veteran.  In contrast, in a long 
October 2005 statement, he never states that he set foot in 
Vietnam, but rather that "blue water" sailors by were in 
Vietnam "by proxy."  He also alleges "tours" in Vietnam on 
several other naval vessels, but his SPRs do not support his 
assertions.  The Veteran's lack of clarity and 
inconsistencies in describing specifically how and when and 
under what circumstances he set foot in Vietnam do not assist 
his claim.  
  
Since the Board has determined that the Veteran did not serve 
in the Republic of Vietnam during the Vietnam era, actual 
exposure to herbicides must be verified through appropriate 
service department or other sources in order for the 
presumption of service connection for a herbicide-related 
disease under 38 C.F.R. § 3.309(e) to be applicable.  
However, the Board finds insufficient evidence to support a 
finding of actual exposure to herbicides in service to 
include his alleged service in Guam and Okinawa, Japan.  The 
Veteran argues that herbicides were carried onto his aircraft 
carrier by naval aircraft contaminated with Agent Orange, 
returning from Vietnam.  Since he worked directly with 
aircraft due to his MOS in aviation ordinance, he believes he 
was thereby exposed to Agent Orange.  But the Board does not 
see any specific competent evidence in the claims file 
confirming that aircraft contaminated with Agent Orange or 
other herbicide were carried onto US naval vessels off the 
coastal waters of Vietnam.  The Veteran is not competent to 
assert that naval aircraft were contaminated with Agent 
Orange particles, absent testimony that he actually saw the 
substance.  He has made no such allegation.  There is no 
probative or confirmatory evidence he was exposed to Agent 
Orange or other herbicide in such manner.  

Another threshold question is whether there is sufficient 
evidence that the Veteran was exposed to herbicides in Guam 
or Okinawa, Japan.  If the Veteran was so exposed, the 
presumption of service connection found in 38 C.F.R. § 
3.309(e) for herbicide-related diseases would apply, since 
the Veteran has been diagnosed with recent prostate cancer.  
Initially, his SPRs do not reveal the Veteran ever being 
stationed in Guam or Japan.  However, even assuming he was, 
here, there is little in the record, other than his vague 
statements, that the Veteran was exposed to any toxins or 
herbicide while stationed in these locations.  He has 
submitted Internet articles detailing how certain Veterans 
were awarded service connection for Agent Orange exposure in 
Guam and Japan in the early 1960s in particular 
circumstances.  He also has submitted a rating decision from 
the RO and a Board decision of the Board of other Veterans 
who were awarded service connection based on herbicide 
exposure in Guam and Japan in particular circumstances.  
However, unlike the Veterans discussed in the Internet 
records or the rating decision from the RO or the Board 
decision of the Board, the Veteran in the present case failed 
to discuss the specific circumstances of how he was exposed 
to Agent Orange in these locations.  He also failed to 
discuss how his particular MOS would have caused him to be in 
contact with Agent Orange in these locations.  Even if he did 
indeed visit these locations, this would not automatically 
mean he was exposed to Agent Orange.  No presumption of 
exposure is available for these locations.  His SPRs are also 
negative for any herbicide exposure in these locations.  In 
short, there is insufficient evidence of the Veteran's 
alleged exposure to Agent Orange in Guam or Japan.    

As such, the Board finds the evidence is insufficient to 
demonstrate exposure to herbicides during his military 
service, and the Veteran is therefore not entitled to service 
connection for prostate cancer on a presumptive basis as 
discussed in 38 C.F.R. § 3.309(e).  This does not, however, 
preclude the Veteran from establishing his entitlement to 
service connection for prostate cancer with proof of actual 
direct causation.  Combee, 34 F.3d at 1043.  The Court has 
specifically held that the provisions set forth in Combee are 
applicable in cases involving Agent Orange exposure.  McCartt 
v. West, 12 Vet. App. 164, 167 (1999).  

However, the Board finds that service connection for prostate 
cancer on a direct basis is not warranted.  STRs are negative 
for any complaint, treatment, or diagnosis of a prostate 
disorder during service.  Post-service, the first mention in 
the claims file of complaints or treatment for prostate 
cancer is from 1995, nearly 20 years after the Veteran's 
discharge from service.  In this regard, in an April 2006 
statement, the Veteran states he was first treated for a 
slightly enlarged prostate in 1995.  In fact, the Veteran has 
never alleged earlier prostate-related symptoms.  The Federal 
Circuit Court has held that such a lengthy lapse of time 
between the alleged events in service and the initial 
manifestation of relevant symptoms after service is a factor 
for consideration in deciding a service-connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  It 
follows that there is no medical or lay basis to award 
service connection for his prostate cancer based on 
chronicity in service or continuous symptoms thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  In 
addition, the presumption of in-service incurrence for 
chronic diseases, in this case a malignant tumor, is not for 
application.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Finally, there is no competent 
evidence of a nexus between his prostate cancer and his 
military service decades earlier, to include his alleged 
exposure to herbicides at that time.  Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 
  
The Board acknowledges the Veteran is competent to report 
purported symptoms of prostate cancer and any related 
problems.  See 38 C.F.R. § 3.159(a)(2).  However, neither he 
nor his representative, without evidence showing that either 
has medical training or expertise, is competent to render an 
opinion as to the medical etiology of the prostate cancer.  
See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's prostate cancer claim on 
either a direct or presumptive basis.  So there is no 
reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for prostate cancer, to include as due to 
herbicide (Agent Orange) exposure, is denied.      



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


